Exhibit 10.2

 

Execution Copy

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is dated as of
September 27, 2018 (the “Effective Date”), between RREEF AMERICA REIT II CORP.
PPP, a Maryland corporation (“Landlord”), and ALNYLAM PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”), for certain premises located in the building in
Riverfront Office Park at 101 Main Street, Cambridge, Massachusetts (the “101
Main Building”).

RECITALS:

 

A.Landlord and Tenant entered into that certain Lease dated for reference as of
March 9, 2015, as amended by that certain First Amendment to Lease dated as of
April 16, 2015 (the “First Amendment”) (as so amended, the “Lease”), for
approximately 23,350 rentable square feet (“Premises”) on the tenth (10th) floor
of the 101 Main Building.

B.Landlord and Tenant wish to enter into this Second Amendment to (i) extend the
term of the Lease, and (ii) amend certain other terms and conditions of the
Lease as hereinafter set forth.

C.All terms, covenants and conditions contained in this Second Amendment shall
have the same meaning as in the Lease, and, shall govern should a conflict exist
with previous terms and conditions.

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1.Defined Terms.  All terms defined in the Lease retain their meaning herein,
unless specified herein to the contrary.

2.Extension of Term.  The Term of the Lease is hereby extended for an additional
term (the “Extended Term”) of five (5) years commencing on April 1, 2019 (the
“Extended Term Commencement Date”) and expiring on March 31, 2024 (the
“Termination Date”), unless extended or earlier terminated as set forth in the
Lease.  The Extended Term shall be upon all of the terms and conditions of the
Lease, except as otherwise expressly modified or amended in this Second
Amendment.  As of the Effective Date, “Term” or “Term of this Lease,” as used in
the Lease, shall be deemed to refer to the Term of the Lease, as herein extended
for the Extended Term.

1

 

--------------------------------------------------------------------------------

 

3.Rent Schedule.  Until the Extended Commencement Date, Tenant shall continue to
pay Annual Rent as currently in effect per the Lease, without
change.  Commencing as of the Extended Term Commencement Date and thereafter
throughout the Extended Term, Tenant shall pay Annual Rent as follows:

Period

Annual Rent Per Square Foot

Annual Rent

Monthly Installment of Rent

From April 1, 2019 through March 31, 2020

$90.00

$2,101,500.00

$175,125.00

From April 1, 2020 through March 31, 2021

$91.80

$2,143,530.00

$178,627.50

From April 1, 2021 through March 31, 2022

$93.64

$2,186,494.00

$182,207.83

From April 1, 2022 through March 31, 2023

$95.51

$2,230,158.50

$185,846.54

From April 1, 2023 through March 31, 2024

$97.42

$2,274.757.00

$189,563.08

 

All rental amounts are net of Tenant electricity.

4.Other Reference Page Amendments.  As of the Extended Term Commencement Date,
the following Reference Page items are amended to read as follows:

(a)Base Year (Expenses):  2019

(b)Base Year (Insurance):  2019

(c)Base Year (Taxes):  Taxes for July 1, 2018 to June 30, 2019

(d)Parking:  19 parking passes at $325 per parking pass per month (see Article
39), which prevailing monthly parking charge is subject to increase from time to
time as set forth in the Lease.  In addition, Landlord shall provide Tenant with
an additional 5 parking passes on a “tenant-at-will” basis at the same
prevailing parking charge, provided Landlord shall have the right to take back
such tenant-at-will spaces upon six (6) months’ prior written notice to Tenant
in the event that a portion of the garage is redeveloped into office space.  In
no event shall such tenant-at-will spaces be allocated to another tenant in the
Building.

5.Condition of Premises; Extended Term Improvements.  

(a)Tenant is in possession of the Premises, and hereby accepts the Premises for
the Extended Term in its AS IS condition, WITHOUT REPRESENTATION OR WARRANTY by
Landlord, and Tenant acknowledges that Landlord shall have no obligation to
perform any construction or make any additional improvements or alterations
(including any Landlord’s Work), or to afford any allowance to Tenant for
improvements or alterations to prepare or improve the same for Tenant’s use
during the Extended Term, except as set forth in this Second Amendment.  

2

 

--------------------------------------------------------------------------------

 

(b)Tenant shall construct any improvements in the Premises required by Tenant
for the Extended Term at Tenant’s sole cost and expense except to the extent
that Tenant is entitled to receive the Second Amendment TI Allowance (as
hereinafter defined) pursuant to the terms and conditions of Exhibit A attached
hereto.   Before commencing any work in the 101 Main Building, Tenant and its
contractor must acknowledge in writing that they have received, reviewed and
agreed to be bound by Landlord’s Construction Rules and Regulations for the 101
Main Building.

6.Extension Option.  Landlord and Tenant hereby agree that Tenant’s right to
extend the term of this Lease for one 5-year period, as set forth in Section 1
of the First Amendment, shall remain in full force and effect notwithstanding
the extension of the Term effected by this Second Amendment.

7.Service Providers.  If Landlord or any affiliate of Landlord has elected or at
any time during the Term elects to qualify as a real estate investment trust (a
“REIT”), any services required or permitted to be performed by Landlord pursuant
to the Lease , the charge or cost of which may be treated as impermissible
tenant service income under the Laws governing a REIT, may be performed by a
taxable REIT subsidiary that is affiliated with either Landlord or Landlord’s
property manager or by an independent contractor of Landlord or Landlord’s
property manager (the “Service Provider”) provided the cost of any such service
is not in excess of market rates for such service if rendered by unrelated third
parties.  If Tenant is subject to a charge under the Lease for any service,
then, at Landlord’s direction, Tenant will pay such charge either to Landlord
for further payment to the Service Provider or directly to the Service Provider,
and, in either case, (i) Landlord will credit such payment against any charge
for such service made by Landlord to Tenant under the Lease, and (ii) such
payment to the Service Provider will not relieve Landlord from any obligation
under the Lease concerning the provision of such service.  Any charges payable
by Tenant to the Service Provider shall not increase Tenant’s monetary
obligations under the Lease above what would be due from Tenant if the payment
was made directly to or the service performed by Landlord.

8.Commissions.  Each of the parties represents and warrants that it has not
dealt with any broker or finder in connection with this Second Amendment, other
than Cushman & Wakefield and CBRE (the “Brokers”).  Landlord hereby agrees to
pay the fees and commissions of the Brokers in connection with this Second
Amendment pursuant to a separate written agreement.

9.Authority.  Each of the persons executing this Second Amendment represents and
warrants that such entity has been and is qualified to do business in the state
in which the 101 Main Building is located, that the entity has full right and
authority to enter into this Second Amendment, and that all persons signing on
behalf of the entity were authorized to do so by appropriate actions.  Tenant
hereby represents and warrants that neither Tenant, nor any persons or entities
holding any legal or beneficial interest whatsoever in Tenant, are (i) the
target of any sanctions program that is established by Executive Order of the
President or published by the Office of Foreign Assets Control, U.S. Department
of the Treasury (“OFAC”); (ii) designated by the President or OF AC pursuant to
the Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701‑06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OF AC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an Event of Default will be deemed to have occurred, without the necessity of
notice to Tenant.

3

 

--------------------------------------------------------------------------------

 

10.Incorporation.  Except as modified herein, all other terms and conditions of
the Lease shall continue in full force and effect and Tenant hereby ratifies and
confirms its obligations thereunder.  In the event of any conflict between the
terms contained in this Second Amendment and the existing Lease, the terms
herein contained shall supersede and control the obligations and liabilities of
the parties. Landlord and Tenant acknowledge that, as of the Effective Date,
neither party (i) is in default under the terms of the Lease; (ii) has a
defense, set off or counterclaim to the enforcement by the other party of the
terms of the Lease; and (iii) is not aware of any action or inaction by the
other party that would constitute a default by the other party under the Lease.

11.Successors and Assigns.  Each of the covenants, conditions and agreements
contained in this Second Amendment shall inure to the benefit of and shall apply
to and be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees.  Nothing in this Section shall in any way alter the provisions of
the Lease governing assignment or subletting.

12.Counterparts. This Second Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Second Amendment shall be equivalent to, and have the
same force and effect as, an original signature.

13.Limitation of Liability.  Redress for any claim against Landlord under this
Lease shall be limited to and enforceable only against and to the extent of
Landlord’s interest in the Building.  The obligations of Landlord and Tenant
under this Lease are not intended to be and shall not be personally binding on,
nor shall any resort be had to the private properties of, any of its or its
investment manager’s trustees, directors, officers, partners, beneficiaries,
members, stockholders, employees, or agents, and in no case shall Landlord or
Tenant be liable to the other hereunder for any lost profits, damage to
business, or any form of special, indirect or consequential damages.

[The remainder of this page is intentionally left blank.]




4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the day and year first written above.

 

LANDLORD:

 

TENANT:

RREEF AMERICA REIT II CORP. PPP, a Maryland corporation

 

ALNYLAM PHARMACEUTICALS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

/s/ David F. Crane

 

By:

 

/s/ Manmeet S. Soni

Name:

 

David F. Crane

 

Name:

 

Manmeet Singh Soni

Title:

 

Vice President

 

Title:

 

Chief Financial Officer

Dated:

 

September 27, 2018

 

Dated:

 

September 24, 2018

 

 

5

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

attached to and made a part of Second Amendment to Lease

between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

ALNYLAM PHARMACEUTICALS, INC., as Tenant

 

101 Main Street, Cambridge, Massachusetts 02142

 

TENANT’S EXTENDED TERM WORK

 

1.Plans and Specifications.

 

1.1.1Tenant shall employ professionals reasonably satisfactory to Landlord for
preparation of the necessary architectural, mechanical and electrical plans,
drawings and specifications pertaining to the construction work which Tenant
intends to perform in the Premises following the Effective Date (“Tenant’s
Extended Term Work”).  Tenant, at its expense, shall furnish Landlord with
architectural and design plans and specifications (“Tenant’s TI Plans”) prepared
first in preliminary form (“Preliminary TI Plans”), and thereafter in working
form (“Working TI Drawings”), and covering the Tenant’s Extended Term
Work.  Tenant shall pay all costs and expenses relating to Tenant’s TI Plans
(subject to Landlord’s obligations with respect to the Second Amendment TI
Allowance (as defined below)).  All Tenant’s TI Plans shall meet the
requirements set forth in Schedule II to Exhibit B of the Lease.

 

1.1.2Upon submittal of any portion of Tenant’s TI Plans, Landlord shall review
Tenant’s TI Plans and shall either approve Tenant’s TI Plans or advise Tenant in
writing of any aspect of the design, engineering, construction or installation
which is not acceptable to Landlord. Landlord’s approval of Tenant’s TI Plans
shall not be unreasonably withheld, conditioned or delayed.  Landlord shall
advise Tenant of its approval or comments on the Tenant’s TI Plans within ten
(10) business days after Landlord’s receipt of the Tenant’s TI Plans.  In the
event that Landlord shall disapprove of any portion of Tenant’s TI Plans, Tenant
shall have fifteen (15) business days after Landlord’s notification of its
disapproval to revise Tenant’s TI Plans and resubmit them to Landlord.  In the
event Landlord fails to approve or disapprove Tenant’s TI Plans or any changes
thereto within the time period set forth above, and if such failure continues
thereafter for five (5) business days after Landlord’s receipt of a second
notice from Tenant requesting action on Tenant’s TI Plans, Tenant’s TI Plans or
the changes shall be deemed to be approved.

 

1.1.3After approval of Tenant’s TI Plans or any portion thereof, Tenant shall
not materially modify, revise or change such Tenant’s TI Plans without the prior
written consent of Landlord, not to be unreasonably withheld, conditioned or
delayed.  If Landlord approves such request, the entire cost of such change,
including the cost of revising Tenant’s TI Plans or preparing new plans, shall
be borne by Tenant (subject to Landlord’s obligations with respect to the Second
Amendment TI Allowance (as defined below)).

 

1.1.4Except for such matters, if any, as shall have been required by Landlord
and not requested by Tenant, it shall be Tenant’s responsibility that the
Tenant’s TI Plans comply with all applicable governmental and municipal codes
and regulations and to procure and deliver to Landlord upon written request all
such licenses, permits and approvals from all governmental authorities as are
necessary to permit the Tenant’s Extended Term Work to be commenced and
continued to completion.

MS

DFS

Initials

A-1

 

--------------------------------------------------------------------------------

 

 

2.Cost Estimates and Payment Protection; Second Amendment TI Allowance.

 

2.1Tenant is responsible for the entire “Cost of the Tenant’s Extended Term
Work” (defined below), subject to Landlord’s obligation to pay the Second
Amendment TI Allowance (defined below).  Prior to commencing any of the Tenant’s
Extended Term Work, Tenant shall submit to Landlord a written estimate of the
Cost of the Tenant’s Extended Term Work, based upon competitive bids or a
fixed-price contract (a “Total Cost Estimate”).  To the extent that the Total
Cost Estimate exceeds the Second Amendment TI Allowance (such excess, the
“Excess Second Amendment TI Costs”) Landlord may require Tenant pay the Costs of
the Tenant’s Extended Term Work on a pari passu basis with Landlord as such
costs become due, in the proportion of Excess Second Amendment TI Costs payable
by Tenant to the Second Amendment TI Allowance.

 

2.2Landlord shall contribute the Second Amendment TI Allowance toward the costs
and expenses incurred in connection with the performance of the Tenant’s
Extended Term Work.  Tenant may apply the Second Amendment TI Allowance for the
payment of construction and other costs in accordance with the terms of this
Exhibit A.

 

2.2.1Upon submission by Tenant to Landlord of (a) a statement (a “TI Fund
Request”) setting forth the total amount of the Second Amendment TI Allowance
requested, (b) a summary of the Tenant’s Extended Term Work performed using AIA
standard form Application for Payment (G 702) executed by the general contractor
and by the architect, (c) invoices from the general contractor, the architect,
and any subcontractors, material suppliers and other parties requesting payment
with respect to the amount of the Second Amendment TI Allowance then being
requested, ( d) except with respect to the final TI Fund Request, conditional
lien releases from the general contractor and each subcontractor and material
supplier with respect to the Tenant’s Extended Term Work performed that
correspond to the TI Fund Request each in a form reasonably acceptable to
Landlord and complying with applicable laws, then Landlord shall, within thirty
(30) days following receipt by Landlord of a TI Fund Request and the
accompanying materials required by this Section, pay to (as elected by Landlord)
the applicable contractors, subcontractors and material suppliers or Tenant (for
reimbursement for payments made by Tenant to such contractors, subcontractors or
material suppliers as a result of Tenant’s decision to pay for the Tenant’s
Extended Term Work itself and later seek reimbursement from Landlord in the form
of one lump sum payment in accordance with the Lease and this Exhibit A), the
amount of the Cost of the Tenant’s Extended Term Work set forth in such TI Fund
Request or Landlord’s pari passu share thereof if Excess Second Amendment TI
Costs exist based on the Total Cost Estimate.

 

2.3The Cost of the Tenant’s Extended Term Work is the total of all “hard” and
“soft” costs for the design, permitting and construction of the Tenant’s
Extended Term Work, and includes, without limitation, the following:

 

2.3.1All costs and expenses actually incurred by Tenant pertaining to the
Tenant’s Extended Term Work and the construction thereof, including, but not
limited to, costs charged by contractors, subcontractors, labor, materials,
equipment and fixtures and general and other conditions costs and expenses in
connection with the Tenant’s Extended Term Work;

 

2.3.2All costs and expenses of preparation of the plans for such construction,
and site inspection and contract administration by Tenant’s consultants, project
managers, consulting architects and/or engineers;

 

MS

DFS

Initials

A-2

 

--------------------------------------------------------------------------------

 

2.3.3All costs of permits, licenses, taxes, fees, charges and other approvals
required for the performance of Tenant’s Extended Term Work;

 

2.3.4A construction management fee to Landlord of 0.75% of the total of the
costs under the foregoing paragraphs 2.3.1, 2.3.2 and 2.3.3, unless Tenant hires
an architect, construction manager and project manager mutually acceptable to
Landlord pursuant to Section 5.4 below, in which case no construction management
fee shall be required; and

 

2.3.5Reimbursement to Landlord for its actual cost reasonably incurred for
third-party architects, engineers and other professionals engaged for the
purpose of reviewing and approving Tenant’s TI Plans and responding to Tenant’s
requests to Landlord, in connection with Tenant’s Extended Term Work, with
respect to changes, interpretations and approvals.

 

2.4Landlord hereby agrees to pay to Tenant toward the Cost of the Tenant’s
Extended Term Work, the sum of $408,625.00 (the “Second Amendment TI
Allowance”), to be disbursed as set forth in Sections 2.2 and 2.3 above.  If the
total Cost of the Tenant’s Extended Term Work exceeds the Second Amendment TI
Allowance, such Excess Second Amendment TI Costs shall be borne by Tenant.  

 

2.4.1Tenant may requisition the Second Amendment TI Allowance at any time
following the Extended Term Commencement Date to apply to costs in the costs
categories set forth in Sections 2.3.1, 2.3.2, 2.3.3, and/or 2.3.4
above.  Notwithstanding anything in this Exhibit A or the Lease to the contrary,
Tenant may requisition up to fifty percent (50%) of the Second Amendment TI
Allowance in the aggregate for reimbursement of FF&E and/or as a credit against
the Annual Rent payable during the Extended Term (which rent credit, if any,
shall apply to the first month’s installment of Annual Rent during the Extended
Term, or if the Extended Term has already commenced, the next monthly
installment after Tenant’s notice to Landlord of its election to utilize the
rent credit).  The balance of the Second Amendment TI Allowance that is not
applied by Tenant toward FF&E and/or as an Annual Rent credit, may be applied
toward Architectural, Engineering, Project Management Fees, Tel/Data and Hard
Costs.     Tenant may requisition the Second Amendment TI Allowance at any time
during the three (3) years after the Extended Term Commencement Date.

 

3.Contracts and Contractors for the Tenant’s Extended Term Work.  Tenant shall
make all such contracts and arrangements as shall be necessary or desirable for
the construction and installation of the Tenant’s Extended Term Work.  Tenant
agrees to retain contractors, subcontractors and materialmen who are experienced
in construction of space comparable to the Premises in the metropolitan area
where the 101 Main Building is located and that are properly licensed for the
work they are to perform.  Tenant shall provide Landlord with a list of all
contractors, subcontractors and materialmen to be utilized by or for Tenant with
respect to the Tenant’s Extended Term Work.  The mechanical, electrical and
plumbing contractor must be satisfactory to Landlord in Landlord’ s reasonable
discretion, and shall not be employed without Landlord’s written approval first
obtained which approval shall not be unreasonably withheld, conditioned, or
delayed.  Tenant and Tenant’s contractors shall use qualified craftsmen and
laborers who are compatible with the trade unions operating in the 101 Main
Building (if any) and Tenant shall take promptly upon Landlord’s written demand
all reasonable measures necessary to avoid labor unrest in the Premises and in
the 101 Main Building which is caused by Tenant or Tenant’s contractors.  

 

MS

DFS

Initials

A-3

 

--------------------------------------------------------------------------------

 

4.Construction.  Promptly upon Landlord’s approval of the Tenant’s TI Plans,
Tenant shall apply for, and supply to Landlord upon issuance, a building permit
and any other required governmental permits, licenses or approvals.  Upon
issuance of such approvals, Tenant shall commence the Tenant’s Extended Term
Work and shall diligently prosecute the Tenant’s Extended Term Work to
completion.  Tenant agrees to cause the Tenant’s Extended Term Work to be
constructed in a good and workmanlike manner using materials specified in the
Tenant’s TI Plans or their reasonable equivalent, at its sole cost and expense
in accordance with the provisions of the Lease.  Any reasonable out-of-pocket
costs incurred by Landlord in providing utilities, the use of the freight
elevator, supervision or other services needed solely for the accomplishment of
the Tenant’s Extended Term Work shall be reimbursed by Tenant to Landlord.  Upon
completion of the Tenant’s Extended Term Work, Tenant shall provide to Landlord:
(i) an architect’s certificate of final completion; (ii) copies of all necessary
governmental permits, including, but not limited to, a certificate of occupancy;
(iii) the sworn statement of the general contractor; (iv) final lien waivers
from all contractors, subcontractors and materialmen; and (v) any other
information or documentation reasonably requested in writing by Landlord to
evidence lien-free completion of construction and payment of all of the cost
thereof.  Landlord shall have the right to observe the performance of the
Tenant’s Extended Term Work and Tenant shall take all such actions with respect
thereto as Landlord may, in its good faith determination, deem advisable from
time to time to assure that the Tenant’s Extended Term Work and the manner of
performance thereof shall not be injurious to the engineering and construction
of the 101 Main Building or the electrical, plumbing, heating, mechanical,
ventilating or air-conditioning systems of the 101 Main Building and shall be in
accordance with Tenant’s TI Plans and the provisions of the Lease.

 

5.Miscellaneous.

 

5.1All rights and remedies of Landlord herein created or otherwise existing at
law or equity are cumulative, and the exercise of one or more such rights or
remedies shall not be deemed to exclude or waive the right to the exercise of
any other rights or remedies.  All such rights and remedies may be exercised and
enforced concurrently and whenever and as often as deemed desirable.

 

5.2This Exhibit A shall not be deemed applicable to any additional space added
to the original Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions thereto in the event of a renewal or extension of the original
term of the Lease, whether by any options under the Lease or otherwise.

 

5.3Tenant shall, before commencing any of the Tenant’s Extended Term Work, and
for so long as any Tenant’s Extended Term Work shall continue, comply with the
insurance requirements in Exhibit B, Schedule I attached to the Lease.  In the
event Tenant fails to so comply, Landlord shall have the option, but not the
obligation to procure the required insurance and charge Tenant the cost of such
compliance as additional rent.

 

5.4Tenant may elect to hire a mutually acceptable architect, construction
manager and project manager for the Tenant’s Extended Term Work.  In the event
Tenant so elects, Landlord shall not charge any coordination, overhead or
contractor supervision fees.  The following design, project management and
construction companies are deemed approved by Landlord for purposes of
designing, managing and constructing Tenant’s Extended Term Work: Siena
Construction Corp.; Symmes Maini & McKee Associates, Inc.; TRIA Architects,
Inc.; and Lighthouse Electrical Contracting Inc.

MS

DFS

Initials

A-4

 